Title: To Alexander Hamilton from William Ellery, 13 February 1792
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] February 13, 1792. “.… On the 11th. of this month I received a letter from the Surveyor of Pawcatuck in which he informs me that he had received the Thermometer, which I had forwarded to him, that on opening it he found the Glass broken, and should return it the first opportunity. It is unfortunate that the Thermometer for this Port, & Pawcatuck should have been broken on their passage. One is much wanted for this Port, and an hydrostatic balance would be useful.”
